In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00689-CR
          01-04-00690-CR
____________

DAMIEN G. BUCHANAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause Nos. 976115 and 976116



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to two charges of aggravated robbery and, in
accordance with his plea bargain agreement with the State, the trial court sentenced
appellant to confinement for 25 years in each case.  Appellant filed timely notices of
appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal state that these
are plea-bargained cases and appellant has no right to appeal.  The clerk’s records
support the certifications.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal in each case.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).